Name: Commission Implementing Regulation (EU) 2018/308 of 1 March 2018 laying down implementing technical standards for Directive 2014/59/EU of the European Parliament and of the Council with regard to formats, templates and definitions for the identification and transmission of information by resolution authorities for the purposes of informing the European Banking Authority of the minimum requirement for own funds and eligible liabilities (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: business organisation;  economic policy;  financial institutions and credit;  technology and technical regulations;  information and information processing;  civil law;  economic conditions;  EU institutions and European civil service;  information technology and data processing
 Date Published: nan

 2.3.2018 EN Official Journal of the European Union L 60/7 COMMISSION IMPLEMENTING REGULATION (EU) 2018/308 of 1 March 2018 laying down implementing technical standards for Directive 2014/59/EU of the European Parliament and of the Council with regard to formats, templates and definitions for the identification and transmission of information by resolution authorities for the purposes of informing the European Banking Authority of the minimum requirement for own funds and eligible liabilities (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/59/EU of the European Parliament and of the Council of 15 May 2014 establishing a framework for the recovery and resolution of credit institutions and investment firms and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC, 2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations (EU) No 1093/2010 and (EU) No 648/2012, of the European Parliament and of the Council (1), and in particular the third subparagraph of Article 45(17) thereof, Whereas: (1) Resolution authorities have been given the task of setting, for each institution, the minimum requirement for own funds and eligible liabilities (MREL) in accordance with the requirements and the procedures laid down in Article 45 of Directive 2014/59/EU as further specified by Commission Delegated Regulation (EU) 2016/1450 (2). (2) Resolution authorities are required under Article 45(16) of Directive 2014/59/EU to inform the European Banking Authority (EBA), in coordination with competent authorities, of the requirements they have set. Uniform formats, templates and definitions for the identification and transmission of that information to the EBA should be designed in such a way that they facilitate the monitoring by the EBA of MREL decisions and ensure a meaningful assessment of convergence in approach across the Union. (3) In respect of groups which are subject to a consolidated MREL, it is necessary to clarify which resolution authority should transmit to the EBA the information on, first, the MREL determined for the parent undertaking concerned, and second, the MREL applied to the subsidiaries, whether on the basis of a joint decision reached between the group-level resolution authority and the resolution authority responsible for the subsidiary on an individual basis, or of a decision taken by the resolution authority of the subsidiary in the absence of a joint decision. In order to ensure that the EBA is provided with the necessary information as regards both the parent undertaking and the subsidiaries, the relevant group-level resolution authority should be required to inform the EBA, in coordination with the consolidating supervisor, of both the MREL determined on an individual and the MREL determined on a consolidated basis for the parent undertaking concerned, and the resolution authorities responsible for a group's subsidiaries, in coordination with competent authorities, should be required to inform the EBA of the MREL that has been set for each institution under their jurisdiction. (4) In order to promote convergence of practices regarding MREL decisions and to strengthen the monitoring role of the EBA, uniform reporting periods and submission dates for the transmission of information by the resolution authorities to the EBA should be established. (5) This Regulation is based on the draft implementing technical standards submitted by the EBA to the Commission. (6) The EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits, and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 Information included in the templates 1. For the purposes of informing the EBA of the minimum requirement for own funds and eligible liabilities (MREL), and where relevant the requirement laid down in Article 45(13) of Directive 2014/59/EU, that have been set for each institution under their jurisdiction in accordance with Article 45(16) of that Directive on an individual and consolidated basis, resolution authorities, in coordination with competent authorities, shall transmit to the EBA the information specified in the templates set out in Annexes I and II to this Regulation. 2. In respect of institutions that are part of a group subject to a consolidated MREL, resolution authorities, in coordination with competent authorities, shall also transmit to the EBA the information as specified in the template set out in Annex III. 3. For the purposes of paragraphs 1 and 2, resolution authorities shall, where indicated in the template set out in Annex II, provide qualitative information explaining the reasons for MREL decisions on a best effort basis including, where appropriate, references to individual or group resolution plans, public decisions or policy statements of the resolution authority, or other supporting documents. 4. The terms used in Annex II shall have the meaning attributed to them in the relevant provisions referred to in the relevant column of the table included in that Annex. Article 2 Simplified reporting requirement for institutions subject to waivers and institutions for which the recapitalisation amount is zero 1. By way of derogation from Article 1 of this Regulation, in relation to those institutions for which the application of the MREL has been waived under Article 45(11) or (12) of Directive 2014/59/EU, resolution authorities shall transmit to the EBA the information specified in Annex I, columns 10 to 90 of Annex II and, in respect of institutions that are part of a group subject to consolidated MREL, Annex III to this Regulation. 2. By way of derogation from Article 1 of this Regulation, in respect of those institutions for which the recapitalisation amount is zero in accordance with Article 2(2) of Delegated Regulation (EU) 2016/1450, resolution authorities shall transmit to the EBA the information specified in Annex I, columns 10 to 120 of Annex II and, in respect of institutions that are part of a group subject to consolidated MREL, Annex III to this Regulation. Article 3 Reporting authority in respect of groups In respect of groups which are subject to a consolidated MREL, the information referred to in Articles 1 and 2 shall be submitted in the following manner: (a) the relevant group-level resolution authority, in coordination with the consolidating supervisor, shall inform the EBA of both the MREL determined on an individual, and the MREL determined on a consolidated basis for the Union parent undertaking or the parent undertaking referred to in Article 2 of Regulation (EU) No 806/2014 of the European Parliament and of the Council (4); (b) the relevant resolution authorities, in coordination with the competent authority, shall inform the EBA of the MREL to be applied to the group subsidiaries under their jurisdiction on an individual basis. Article 4 Reporting periods and submission dates 1. Resolution authorities shall transmit the information referred to in Article 1 without undue delay after the decision establishing the MREL is taken or updated. 2. Resolution authorities shall transmit the information referred to in Article 2 for the MREL which has been determined and remains applicable as at 1 April of each year by 30 April of the same year. Article 5 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 12.6.2014, p. 190. (2) Commission Delegated Regulation (EU) 2016/1450 of 23 May 2016 supplementing Directive 2014/59/EU of the European Parliament and of the Council with regard to regulatory technical standards specifying the criteria relating to the methodology for setting the minimum requirement for own funds and eligible liabilities (OJ L 237, 3.9.2016, p. 1). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (4) Regulation (EU) N0 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (OJ L 225, 30.7.2014, p. 1). ANNEX I Information about the reporting resolution authority Reporting resolution authority Submission date Contact person Name Email Phone General comments (if any) ANNEX II MREL information Mandatory Simplified reporting template (if 90 is Yes) Not mandatory for institutions for which the recapitalisation amount is zero in application of Article 2(2) of Commission Delegated Regulation (EU) 2016/1450 To be filled for all institutions For institutions for which the recapitalization amount is zero in application of Article 2(2) of Commission Delegated Regulation (EU) 2016/1450 Type of requirement Total liabilities and own funds Total risk exposure amount Leverage ratio denominator Loss absorption amount Recapitalisation amount Adjustments related to impediments to resolvability, size, systemic risk and DGS contributions Combined assessment of MREL Transitional or post-resolution arrangements (if applicable) Legal reference Article 45(7) and (8) of Directive 2014/59/EU or Article 12(8) of Regulation (EU) No 806/2014 General information Article 45(11) and (12) of Directive 2014/59/EU or Article 12(10) of Regulation (EU) No 806/2014 Simplified reporting template (if applicable) Article 1(4) of Commission Implementing Regulation (EU) 2016/962 Article 1(4) of Commission Delegated Regulation (EU) 2016/1450 Article 1(5)(b)(i) and/or Article 1(5)(b)(ii) of Commission Delegated Regulation (EU) 2016/1450 Article 45(9) and (10) of Directive 2014/59/EU Article 7(2) of Commission Delegated Regulation (EU) 2016/1450 Article 2(3) of Commission Delegated Regulation (EU) 2016/1450 and Article 92(3) and (4) of Regulation (EU) No 575/2013 (1) Article 2(3) of Commission Delegated Regulation (EU) 2016/1450 and Artilce 429(4) to (11) of Regulation (EU) No 575/2013 Article 1(4) of Commission Delegated Regulation (EU) 2016/1450 Article 1(5)(b)(i) of Commission Delegated Regulation (EU) 2016/1450 Article 1(5)(b)(ii) of Commission Delegated Regulation (EU) 2016/1450 Article 2(5) and (6) of Commission Delegated Regulation (EU) 2016/1450 Article 2(7) and (8) of Commission Delegated Regulation (EU) 2016/1450 Article 2(8) of Commission Delegated Regulation (EU) 2016/1450 Article 2(9) of Commission Delegated Regulation (EU) 2016/1450 Article 2(10) of Commission Delegated Regulation (EU) 2016/1450 Article 3 of Commission Delegated Regulation (EU) 2016/1450 Article 5 of Commission Delegated Regulation (EU) 2016/1450 Article 6 of Commission Delegated Regulation (EU) 2016/1450 Article 7(1) of Commission Delegated Regulation (EU) 2016/1450 Article 7(2) of Commission Delegated Regulation (EU) 2016/1450 Article 45(13) of Directive 2014/59/EU Article 8 of Commission Delegated Regulation (EU) 2016/1450 Article 8(2) of Commission Delegated Regulation (EU) 2016/1450 Legal entity identifier (LEI code) Consolidated or individual requirement? Entity name Member state of incorporation Is the reporting resolution authority the Group-level resolution authority? Date of MREL decision or waiver decision Application of MREL waived by resolution authority? Notes Simplified reporting template (if applicable) Category of institution (if applicable) MREL equal to default loss absorption amount? Types of adjustments to loss absorption amount (if applicable) MREL set by joint decision Current Reporting reference date of item 140 Current Reporting reference date of item 160 Assumed after resolution Notes Current Reporting reference date of item 200 Assumed after resolution Notes Default loss absorption amount pursuant to Article 1 (4) of Commission Delegated Regulation (EU) 2016/1450 Upward adjustment Type(s) of upward adjustment Notes Downward adjustment Type(s) of downward adjustment Notes Total (240 + 250 + 280) To meet conditions for authorisation Default additional amount to maintain market confidence by meeting buffers Adjustment to maintain market confidence following peer group comparison Notes Downward adjustment taking into account information received from the competent authority relating to the institution's business model, funding model, and overall risk profile Notes Adjustment to column 330 for group subsidiaries Notes Total (320 + 330 + 340 + 360 + 380) For exclusions from bail-in Notes For size and systemic risk Notes For contributions by the DGS to the financing of resolution Notes Total (410 + 430 + 450) Total (310 + 400 + 470) MREL as % of total liabilities and own funds (480 / 140) Percentage of MREL to be met through contractual bail-in instruments Date at which requirement set in 490 must be met Type of transitional arrangements Planned MREL (as % of total liabilities and own funds) Intended date of application Planned MREL (as % of total liabilities and own funds) Intended date of application Planned MREL (as % of total liabilities and own funds) Intended date of application Planned MREL (as % of total liabilities and own funds) Intended date of application Accounting framework 10 20 30 40 50 60 70 80 90 100 110 120 130 140 150 160 170 180 190 200 210 220 230 240 250 260 270 280 290 300 310 320 330 340 350 360 370 380 390 400 410 420 430 440 450 460 470 480 490 500 510 520 530 540 550 560 570 580 590 600 610 (1) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 of June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p.1) ANNEX III MREL location Institution Ultimate parent undertaking Union parent undertaking Relevant immediate parent undertaking Legal entity identifier (LEI code) Entity name Member state of incorporation LEI code Entity name Country of incorporation LEI code Entity name Member state of incorporation LEI code Entity name Country of incorporation